         Case 1:20-cv-04163-VEC Document 1-1 Filed 06/01/20 Page 1 of 17




                                                                                                 May 31, 2019
Records Officers for:
       Community Board 9
       Office of New York City Councilwoman Laurie Cumbo
       Medgar Evers College

By Electronic Submission and Email.

        Re:      Freedom of Information Law Request - Sakia Fletcher

Dear All,

        I make this request pursuant to the New York State Freedom of Information Law (“FOIL”),
Article 6, Sections 84-90 of the Public Officers Law, and its implementing regulations, Chapter 21 of
the New York Code of Rules and Regulations (“NYCRR”) Part 1401, as well as the Uniform Rules
and Regulations for All City Agencies Pertaining to the Administration of the Freedom of Information
Law, Title 43, Rules of the City of New York (“RCNY”), Chapter 1 (the “Uniform Rules”) on behalf
of Sakia Fletcher.

       The requesters seek disclosure of records regarding:         the complaint leading to,
communications regarding, any requests for, and any other record concerning, Ms. Fletcher’s
emergency suspension from Medgar Evers College and subsequent disciplinary proceedings. These
records include any communications that mention Sakia Fletcher, in any form, between any two or
more of:

       Medgar Evers College President Rudolph Crew;
       New York City Councilwoman Laurie Cumbo;
       Medgar Evers College Dean Alexis McLean;
       Medgar Evers College Chief Legal Officer Jonathan P. Hardaway;
       Any member or representative of Community Board 9;
       Medgar Evers College Associate/Assistant Dean Adams;

Requester also seeks any other records described below.1

      Please respond to this request by e-mail. Please provide electronic versions of responsive
documents. Please treat each individual request contained herein as severable from the others and

1        The records sought are reasonably described here, with the context provided by the FACTUAL
BACKGROUND section. If you disagree and find that the records requested are not reasonably described,
please contact me as soon as possible to being the process of assisting me in identifying the requested records
and, if necessary, in reformulating the request “in a manner that will enable the agency to identify the records
sought.”
         Case 1:20-cv-04163-VEC Document 1-1 Filed 06/01/20 Page 2 of 17




provide responsive records on a rolling basis. Please notify me in advance if any associated fees are
expected to exceed $100.

                                   FACTUAL BACKGROUND

        Sakia Fletcher is a well-liked and a respected member of the Medgar Evers community and
the Student Government Association’s president-elect. On April 30, 2019, Ms. Fletcher attended a
characteristically contentious meeting of Community Board 9. At that meeting, Ms. Fletcher was
engaged in political speech critical of Community Board 9 and New York City Councilwoman
Laurie Cumbo (who was in attendance). At the request of members of Community Board 9, Ms.
Fletcher was asked to leave, agreed to, and was escorted from the public meeting by campus safety
officers. Other protesters (and Councilwoman Cumbo) refused to leave when asked, and they faced
neither removal nor discipline.

        On May 1, 2019, the day after the meeting, Ms. Fletcher was apparently suspended
personally by Dr. Crew, the Medgar Evers College’s (the “College”) president, without any process
and in the middle of final exams. To procedurally impose this suspension, Dr. Crew apparently
determined that, by engaging in purely verbal protest at a public government meeting:

       1. Ms. Fletcher’s words posed an emergency/extraordinary circumstance and further
          constituted “conduct which impedes, obstructs, impairs or interferes with the orderly
          and continuous administration and operation of any college, school, or unit of the
          university in the use of its facilities or in the achievement of its purposes as an
          educational institution;” and

       2. Above and beyond being an ordinary emergency or extraordinary circumstance, Ms.
          Fletcher’s very continued “presence on campus poses a continuing danger to person or
          property or an ongoing threat of disrupting the academic process.”

See CUNY Bylaws, Article XV(j).

        On May 3, 2019, for the first time, Ms. Fletcher received notice of the charges the College
leveled against her. Ms. Fletcher underwent a disciplinary process where the College continuously
refused to disclose the identity of the complainant who initiated the disciplinary process or provide
the underlying complaint in any form.

       On May 20, 2019, in a hearing the Faculty-Student Disciplinary Committee dismissed all
charges against Ms. Fletcher, on a motion pursuant to CUNY Bylaws Article XV(q)(3) (“At the
conclusion of the college’s case, the respondent may move to dismiss the charges. If the motion is
denied by the committee, the respondent shall be given an opportunity to present her or his
defense.”). During the College’s case, its only witnesses were two campus security officers, both of
whom testified that they had not provided any reports of any kind to the college and had not
communicated with the College in any form regarding the events of April 30, 2019. For its own
         Case 1:20-cv-04163-VEC Document 1-1 Filed 06/01/20 Page 3 of 17




part, at the hearing the College claimed that “the College” was the complainant initiating the
process, and refused to clarify what that meant.

       Ms. Fletcher is, both as a matter of fundamental due process and as a matter of New York
Freedom of Information law, entitled to know how the proceeding against her was commenced, and
at whose behest.

       I look forward to your first response to this request within five business days.

         Should you deny any portion of this request based on a determination that you are legally
exempt from the disclosure requirement with respect to a particular document, please provide me
with a written explanation specifically citing the Public Officers Law § 87(2) category into which you
allege that each document allegedly exempt from disclosure falls.
         Please articulate particularized and specific justifications for withholding any documents
from disclosure.

        Additionally, please provide me with the name, email address, mailing address, and facsimile
number of the person or body to whom I should direct an administrative appeal of any such
potential denial.

       Thank you for your prompt attention to this matter.


                                                       Yours, &c.,

                                                            /s/
                                                       _________________
                                                       J. Remy Green, Esq.
                                                       Cohen&Green P.L.L.C.
                                                       Attorneys for Sakia Fletcher
                                                       1639 Centre St., Suite 216
                                                       Ridgewood, New York 11385
Case 1:20-cv-04163-VEC Document 1-1 Filed 06/01/20 Page 4 of 17
Case 1:20-cv-04163-VEC Document 1-1 Filed 06/01/20 Page 5 of 17
Case 1:20-cv-04163-VEC Document 1-1 Filed 06/01/20 Page 6 of 17
Case 1:20-cv-04163-VEC Document 1-1 Filed 06/01/20 Page 7 of 17
Case 1:20-cv-04163-VEC Document 1-1 Filed 06/01/20 Page 8 of 17
Case 1:20-cv-04163-VEC Document 1-1 Filed 06/01/20 Page 9 of 17
Case 1:20-cv-04163-VEC Document 1-1 Filed 06/01/20 Page 10 of 17
          Case 1:20-cv-04163-VEC Document 1-1 Filed 06/01/20 Page 11 of 17
                                             Office of the General Counsel & Sr. Vice Chancellor for Legal Affairs
           THE CITY
           UNIVERSITY                                                                            205 East 42nd Street
           OF                                                                                    New York, NY 10017
           NEW YORK                                                                                 tel: 646-664-9235
                                                                                                   fax: 646-664-2964
                                                                                                        ogc@cuny.edu



                                                                        October 1, 2019

BY ELECTRONIC MAIL

J. Remy Green, Esq.
Cohen & Green P.L.L.C.
1639 Centre Street, Ste. 216
Ridgewood, New York 11385
remy@femmelaw.com

          RE:     FOIL appeal

Dear Counsel:

        The Office of the General Counsel of The City University of New York ("CUNY")
submits this letter in response to your e-mail received on September 16, 2019 at 5 :49 p.m. 1
appealing Medgar Evers College's (the "College") September 5, 2019 denial of your request for
records under the New York State Freedom of Information Law ("FOIL"), Public Officers Law§
84 et seq. You appealed the College's decision to withhold all responsive documents based on
the FOIL exception in § 87(2)(g) for inter-agency or intra-agency materials. You also appeal the
College's refusal to provide records in electronic fonn.

       Based on this office's review of the documents that are responsive to your request that
were provided to us by the College, we have determined that some of the documents previously
withheld should be produced. We therefore grant your appeal in part and hereby produce the
attached responsive documents. With respect to your appeal of the College' s refusal to provide
records in electronic form, that appeal is granted and the attached responsive documents are
supplied in electronic fonn (PDF format).


A.        Procedural Background

          The College received your initial FOIL request on F1iday, May 31, 20 19 in which you
sought:

          [D]isclosure of records regarding: the complaint leading to, communications regarding,
          any requests for, and any other record concerning, Ms. Fletcher's emergency suspension
          from Medgar Evers College and subsequent disciplinary proceedings. These records


1
 Because the Office of the General Counsel received the email after business hours, for purposes of the time frame
for providing a response, it is deemed to have been received on September 17, 2019.
       Case 1:20-cv-04163-VEC Document 1-1 Filed 06/01/20 Page 12 of 17




       include anv communications that mention Sakia Fletcher, in any fonn, between any two
       or more of:

       •    Medgar Evers College President Rudolph Crew;
       •    New York City Councilwoman Laurie Cumbo;
       •    Medgar Evers College Dean Alexis McLean;
       •    Medgar Evers College Chief Legal Officer Jonathan P. Hardaway;
       •    Any member or representative of Community Board 9;
       •    Medgar Evers College Associate / Assistant Dean Adams.

       On September 5, 2019, the College responded to your FOIL request by letter, denying
your request pursuant to Public Officers Law § 87(2)(g) because it found that the requested
records are inter-agency or intra-agency materials. On September 16, 2019, you appealed the
College's decision by email to this office. As explained below, your appeal is granted in part
and denied in part. 2

B.      The Appeal is Granted in Part and Denied in Part

        In your appeal, you argue that the College should not have withheld any records, because
you do not think that the records could contain inter-agency deliberative materials. You further
argue that even if the mate1ials were inter or intra-agency materials, the College must produce
portions of those documents that contain instructions to staff that affect the public, final agency
policy or determinations, and factual materials. You further argue that conununications between
the College and Councilwoman Cumbo should not be considered inter-agency materials because,
you contend, Councilwoman Cumbo was not acting on behalf of the City Council but in
furtherance of her own personal or political interests. You also argue that disciplinary records
are not exempt from disclosure under FOIL. Finally, you argue that the College must produce
responsive records electronically as you have requested.

        As stated above, this Office has reviewed the materials that the College has identified as
responsive, and determined that some of the materials are not inter or intra-agency materials and
may be produced to you in their entirety. These include, for example, documents that were
received from and sent to third pru1ies including Ms. Fletcher' s attorneys, as well as a copy of
po11ions of the CUNY Bylaws. In addition, documents relating to disciplinary proceedings
against Ms. Fletcher, a student, would generally be exempt from disclosure under§ 87(2)(a)
because it is specifically exempted by a federal statute, the Family Educational Rights and
Privacy Act ("FERPA"). However, they ru·e being produced to you because Ms. Fletcher has
submitted a FERPA release, except to the extent that they include intra-agency mate1ials.

       In addition, while other documents that were withheld constitute inter or intra-agency
materials, such records or po1tions of them are being produced to the extent that they ru·e

2Copies of your May 31, 2019 FOIL request, the September 5, 2019 response ofMedgar Evers College and your
FOIL appeal dated September 16, 201 9 are attached collectively as Attachment 1.


                                                     2
       Case 1:20-cv-04163-VEC Document 1-1 Filed 06/01/20 Page 13 of 17




comprised of statistical or factual tabulations or data, instructions to staff that affect the public,
or final agency policy or determinations. Your appeal is granted with respect to these materials.

        With respect to documents that contain intra and inter-agency materials that do not fall
within any of the enumerated exceptions to that secti~n and contain protected internal
government consultations and deliberations (See Matter ofGould v. New York City Police Dept.,
87 NY.2d 267, 276 (N.Y. 1996)), these documents have been produced in redacted fo1m or
withheld in their entirety. These documents include co1respondence between and among College
employees, relating to preparation for the student disciplinary hearing. In addition,
con-espondence between the College' s attorney and College employees, or portions of intra-
agency records referencing the attorney's advice, is being withheld in its entirety based on the
attorney-client privilege. In addition, the personal email address of one of the members of the
City Council has also been redacted under§ 87(2)(b) because if disclosed it would constitute an
unwaITanted invasion of personal privacy. Your appeal with respect to those .documents is
denied.

       As stated above, the College has complied with your request to supply the documents in
electronic form and they are provided in PDF form as an attachment to this email.



                                                               Sincerely,



                                                               Pamela Silverblatt, Esq.
                                                               Interim General Counsel· and Senior
                                                               Vice Chancellor for Legal Affairs

Enclosure

c:   Kristin O'Neill, Esq., Committee on Open Government
     (by certified mail with enclosure)
     Johnathan Hardaway, Esq. (by e-mail with enclosure)




                                                  3
5/29/2020               Case 1:20-cv-04163-VEC Document   1-1MailFiled
                                                  Cohen&Green     - FOIL 06/01/20
                                                                         Request  Page 14 of 17


                                                                                                         remy green <remy@femmelaw.com>



  FOIL Request
  remy@femmelaw.com <remy@femmelaw.com>                                                                               Fri, Oct 11, 2019 at 3:59 PM
  To: "Johnathon P. Hardaway" <JHardaway@mec.cuny.edu>
  Cc: Joan Margiotta <Joan.Margiotta@cuny.edu>, CUNY General Counsel <ogc@cuny.edu>


    Dear Records Officer:



    Reference is made to the attached “Procedural History,” consisting of a FOIL request, denial, appeal, and grant of that appeal. Capitalized
    terms not otherwise defined herein shall have the meanings assigned to them in the various documents in the Procedural History.
    Familiarity with the factual background of this matter, as well as with the diligent searches certified to in the attached “FOIL Certification
    10.9.19,” is presumed, based upon your personal participation in this matter as well as personal signature on the certification, certifying to
    having conducted the diligent search.



    I make this request pursuant to the New York State Freedom of Information Law (“FOIL”), Article 6, Sections 84-90 of the Public
    Officers Law, and its implementing regulations, Chapter 21 of the New York Code of Rules and Regulations (“NYCRR”) Part 1401, as well
    as the Uniform Rules and Regulations for All City Agencies Pertaining to the Administration of the Freedom of Information Law, Title 43,
    Rules of the City of New York (“RCNY”), Chapter 1 (the “Uniform Rules”) on behalf of Sakia Fletcher.



    The requesters now specifically seek disclosure of the following records. It is the requester’s permission that these records were all
    previously requested in the May 31, 2019 FOIL request. However, to the extent you believe you must conduct an additional search to
    determine whether records matching these descriptions exist, that search is hereby requested.



            1. Records of all “evidence” “received” by Dean McLean on May 1, 2019 regarding Ms. Fletcher, as sworn to in the attached
               Affidavit.
            2. Records reflecting any determination by Dr. Crews that Ms. Fletcher’s “presence poses a continuing danger to person or property
               or an ongoing threat of disrupting the academic process.”
            3. Records reflecting any delegation of authority under CUNY Bylaw XV(j) by Dr. Crews to any other person.
            4. Records reflecting the decision to — or facts underlying the decision to* — commence a disciplinary proceeding against Ms.
               Fletcher prior to the attached email of May 1, 2019 at 5:02 p.m.
            5. The record or complaint that began the disciplinary process against Ms. Fletcher and the records that reflect when the College first
               heard about the protest at the Community Board meeting. (This may or may not be co-extensive with item 1).



    Please respond to this request by e-mail. As you have previously refused to respond to requests by email, please take careful note of
    the holding on page 1 of the FOIL Appeal letter from the CUNY General Counsel, dated October 1, 2019 (page 11 of the combined
    Procedural History pdf): “With respect to your appeal of the College's refusal to provide records in electronic form, that appeal is granted
    and the attached responsive documents are supplied in electronic form (PDF format).” Please provide electronic versions of responsive
    documents. Given this history, we will consider failure to respond by email a constructive denial.



    Please treat each individual request contained herein as severable from the others and provide responsive records on a rolling basis. Please
    notify me in advance if any associated fees are expected to exceed $100.



    I look forward to your first response to this request within five business days.




https://mail.google.com/mail/u/1?ik=ce29fd9377&view=pt&search=all&permmsgid=msg-f%3A1647128321140347533&simpl=msg-f%3A16471283211…                    1/3
5/29/2020            Case 1:20-cv-04163-VEC Document   1-1MailFiled
                                               Cohen&Green     - FOIL 06/01/20
                                                                      Request  Page 15 of 17
    Since you have already certified that you have conducted a diligent search for the named records above, but merely refused to certify as to
    the specific records that were conspicuously absent from your production (e.g., the five categories of record requested and described
    above), it is our position that no extension or delay in generating the certification that you do not have, or cannot find these specific
    records after a diligent search (as required by FOIL § 89(3)(a)) would be reasonable. Therefore, we also request that you certify that
    MEC “does not have possession of such record or that such record cannot be found after diligent search” as to each of the five
    categories enumerate on or before October 18, 2019 (e.g., within five business days).



    We will otherwise consider this request constructively denied and promptly appeal it.



    Should you deny any portion of this request based on a determination that you are legally exempt from the disclosure requirement with
    respect to a particular document, please provide me with a written explanation specifically citing the Public Officers Law § 87(2) category
    into which you allege that each document allegedly exempt from disclosure falls. Please articulate particularized and specific justifications
    for withholding any documents from disclosure. Additionally, please provide me with the name, email address, mailing address, and
    facsimile number of the person or body to whom I should direct an administrative appeal of any such potential denial, to the extent such
    person or body is not the CUNY General Counsel’s office, copied on this request.



    Thank you for your prompt attention to this matter.



    Sincerely,



    Remy Green



    __________


    J. REMY GREEN
    PARTNER
    | COHEN&GREEN P.L.L.C. | #FEMMELAW |
    | (929) 888.9480 (P) | (929) 888.9457 (F) |
    | HONORIFIC / PRONOUNS: MX. / THEY, THEIR, THEM |




     3 attachments
            FOIL Certification 10.9.19.pdf
            25K
            Procedural History.pdf
            1811K
            McLean Affidavit.pdf
https://mail.google.com/mail/u/1?ik=ce29fd9377&view=pt&search=all&permmsgid=msg-f%3A1647128321140347533&simpl=msg-f%3A16471283211…                  2/3
5/29/2020           Case 1:20-cv-04163-VEC Document   1-1MailFiled
                                              Cohen&Green     - FOIL 06/01/20
                                                                     Request  Page 16 of 17
            785K




https://mail.google.com/mail/u/1?ik=ce29fd9377&view=pt&search=all&permmsgid=msg-f%3A1647128321140347533&simpl=msg-f%3A16471283211…   3/3
Case 1:20-cv-04163-VEC Document 1-1 Filed 06/01/20 Page 17 of 17
